Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 24, 2015

                                     No. 04-15-00576-CV

                    IN THE INTEREST OF J.J.B.ET AL., CHILDREN,

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00411
                        Honorable Martha B. Tanner, Judge Presiding


                                       ORDER
    Appellant Krystal Barrera’s motion for extension of time to file notice of appeal is hereby
GRANTED.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court